        Case 1:19-cv-04829-KPF Document 33 Filed 07/07/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DOUGLAS N. MINTZ and GEOFFREY
B. MINTZ,

                             Plaintiffs,
                                                   19 Civ. 4829 (KPF)
                      -v.-
                                                        ORDER
LOEB PARTNERS CORP. and LOEB
HOLDING CORP.,

                             Defendants.

KATHERINE POLK FAILLA, District Judge:

      On October 25, 2019, Defendants filed a motion to dismiss pursuant to

Federal Rule of Civil Procedure 12(b)(6). (Dkt. #24). On July 7, 2020, the

Court held a telephonic hearing during which it read an oral decision on

Defendants’ motion into the record. For the reasons given on the record during

that hearing, Defendants’ motion to dismiss is GRANTED IN PART and DENIED

IN PART. Plaintiff’s unjust enrichment claim is dismissed, but its breach of

contract claim remains. The Clerk of Court is directed to terminate the motion

at docket entry 24.

      SO ORDERED.

Dated: July 7, 2020
       New York, New York

                                             KATHERINE POLK FAILLA
                                            United States District Judge
